\zse>*m
                                    ELECTRONIC RECORD Itf/^/ty

COA#         06-13-00205-CR                         OFFENSE: 37.09
Also 6-13-
00206-CR
             Willie Lee Harper, Jr. v. The State
STYLE:       ofTexas                                COUNTY:         Cass

COA DISPOSITION:         Affirmed                   TRIAL COURT:    5th District Court


DATE: 08/29/14                       Publish: YES   TC CASE #:      2011F00168




                           IN THE COURT OF CRIMINAL APPEALS
                                                                                     laswv
          Willie Lee Harper, Jr. v. The State of
STYLE:    Texas                                          CCA#:

         A/fA^t-Aj/7" *-$               Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:
      ^eft/StcL                                          JUDGE:
DATE:   (9yAr/2^/X"                                      SIGNED:                         PC:

JUDGE:         f^f ^CtsU&£r>.                            PUBLISH:                        DNP
 J&L/sios/Tt-ye&XsU cjou^Lf^i^T^
                                                                                         MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD